IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-20561
                        Conference Calendar



JERRY W. PENNINGTON,

                                         Plaintiff-Appellant,


versus

INMATE TRUST FUND,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-3674
                        - - - - - - - - - -
                           April 16, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jerry W. Pennington, Texas prisoner # 651654, moves this

court for leave to proceed in forma pauperis (IFP) on appeal from

the district court's dismissal of his civil rights complaint for

failure to state a claim for which relief may be granted.   On

January 17, 1997, the Clerk's Office informed Pennington that it

was necessary to file an affidavit for leave to proceed IFP on



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-20561
                                - 2 -

appeal pursuant to the Prison Litigation Reform Act of 1995

(PLRA).   The order held Pennington's appeal in abeyance for 45

days pending payment of the $105 filing fee or submittal of the

required documents pursuant to the PLRA.      Pennington timely

responded; however, the documentation submitted by him does not

comply with the requirements imposed by the PLRA because he did

not submit a signed affidavit attesting to his assets owned, nor

did he submit information regarding his prison trust account for

the period required.    See § 1915(a).     Accordingly, Pennington's

motion for leave to proceed IFP on appeal is DENIED, and his

appeal is dismissed for want of prosecution.       See FIFTH CIRCUIT RULE

42.3.   Should Pennington wish to reinstate his appeal, he is

instructed to pay the $105 filing fee to the clerk of the

district court within 30 days from the date of this order.

     MOTION DENIED.    APPEAL DISMISSED.